Appellee sued appellants for the value of certain broomcorn, of the value of $227.25, converted by them. The cause was tried by jury, and resulted in a verdict and judgment for $227.25. Appellants have no assignment of error in the record, and consequently none in the brief. There is no error apparent of record. It is a plain case of the appropriation and conversion of 10 bales of broomcorn, of the value found by the jury, by appellants, and the deprivation of the appellee of the value of the same. The entire testimony, even that of H. M. Barton, tends to show a simple case of conversion. The appeal has no grounds upon which to rest. The judgment is affirmed.